Citation Nr: 1725435	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  13-18 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for migraine headaches including migraine variants.  

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.  

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee.  

4.  Entitlement to an initial rating in excess of 10 percent for right ankle strain.  

5.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus with plantar fasciitis.  

6.  Entitlement to a compensable initial rating for an ingrown toenail of the left great toe.  

7.  Entitlement to a compensable initial rating for residuals of a right little finger fracture with a mild flexion deformity and degenerative joint disease.  

8.  Entitlement to a compensable initial rating for erectile dysfunction (ED).  

9.  Entitlement to a compensable initial rating for allergic rhinitis.  

10.  Entitlement to a compensable initial rating for dyshidrotic eczema with herpes simplex II and onychomycosis.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which is the Agency of Original Jurisdiction (AOJ) in this matter.  In February 2016, the Board remanded this matter for additional evidentiary development.  The case is again before the Board for appellate review.  

The record consists of electronic claims files and has been reviewed.  VA has added pertinent VA medical evidence to the record since the most recent Supplemental Statement of the Case (SSOC) dated in August 2016.  The evidence has been considered pursuant to the Veteran's August 2016 waiver of initial AOJ review of the evidence.  See 38 C.F.R. §§ 19.31, 20.1304(c).   

The increased rating claim for skin disability (dyshidrotic eczema with herpes simplex II and onychomycosis) is subject to a stay on proceedings.  The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board denying an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  As this appeal contains a claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay.  The affected claim is the higher initial rating claim for skin disability for which the Veteran has been rated as 0 percent disabled under Diagnostic Code 7806 of 38 C.F.R. § 4.118.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

The increased rating claims for foot, right ankle, and left great toe disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

The issue of whether a separate rating is warranted for left knee disability has been raised by the record.  Specifically, VA treatment records and VA examination reports dated in May 2011, April 2013, and March 2016 indicate that the Veteran may experience symptoms related to a left knee meniscus surgery he underwent during service.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2016).  The issue has not been adjudicated by the AOJ.  As such, the issue is referred for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

1.  The evidence is in equipoise regarding whether, since September 1, 2011, migraine headaches have been productive of severe economic inadaptability.  

2.  Throughout the appeal period, the evidence indicates right knee flexion beyond 30 degrees and extension beyond 15 degrees.  

3.  Throughout the appeal period, the evidence indicates left knee flexion beyond 30 degrees and extension beyond 15 degrees.  

4.  Right little finger disability has been manifested by pain and limitation of motion, but has not resulted in amputation of that finger.

5.  The Veteran's ED is manifested by loss of erectile power, for which he receives special monthly compensation; he is not shown to have erectile deformity.

6.  Throughout the appeal period, rhinitis has not been productive of polyps or of blockage of greater than 50 percent of each nasal passage, or of total blockage of at least one nasal passage.


CONCLUSIONS OF LAW

1.  From September 1, 2011, the criteria for a 50 percent initial rating have been met for migraine headaches.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8100 (2016). 

2.  The criteria for an initial rating in excess of 10 percent for right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5003, 5010, 5260-61 (2016).

3.  The criteria for an initial rating in excess of 10 percent for left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5003, 5010, 5260-61 (2016).

4.  The criteria for a compensable initial rating for right little finger disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5156, 5230 (2016).

5.  The criteria for a compensable initial rating for ED have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.114b, Diagnostic Code 7522 (2016).

6.  The criteria for a compensable initial rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The duty to notify has been met.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA and private treatment records, have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period.   

The Board finds that further action is unnecessary under 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.
  
II.  Increased Rating Claims

In April 2011, the Veteran claimed service connection for the disabilities addressed here - headaches, knees, right finger, rhinitis, and ED.  On August 31, 2011, the Veteran retired from the U.S. Army.  In the rating decisions on appeal, dated in March and December 2012, the AOJ granted service connection for these disorders.  The Veteran appealed to the Board the assigned ratings.  In the decision below, the Board will consider whether higher disability ratings have been warranted at any time from September 1, 2011, the day following retirement from service.  See 38 C.F.R. § 3.400.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In rating disabilities, VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In such cases, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  Id.  

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must consider the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The relevant evidence of record addressing the increased rating claims consists of lay assertions, private and VA treatment records, and VA compensation examination reports dated in May 2011, April 2013, and March 2016.  The Board will address the claims separately below.  

A.	Headaches

Since September 1, 2011, the Veteran has been rated as 30 percent disabled for service-connected migraines.  The disability is rated under DC 8100 of 38 C.F.R. § 4.124a.  This provision authorizes ratings of 10, 30, and 50 percent.  As the Veteran has been rated as 30 percent disabled throughout the appeal period, the question before the Board is whether the highest rating of 50 percent has been warranted.  Under DC 8100, a 50 percent rating is warranted for very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.  As detailed below, the evidence is in equipoise regarding whether this rating has been authorized since September 1, 2011.  

On the one hand, certain evidence indicates less than severe migraines.  The May 2011 VA report noted treatment with Topamax with fair results.  The examiner described the headaches as intermittent without adverse effect on employability.  The April 2013 VA report noted the Veteran's use of "imitrex prn and topamax daily" and indicated that the attacks occurred "less than once every two months" and were not "frequent" and did not impact employability.  The March 2016 VA report indicated prostrating attacks once every month, but that the Veteran did not have "very prostrating and prolonged attacks of migraines ... productive of severe economic inadaptability[.]"  The examiner also found no interference with the Veteran's ability to work.  

On the other hand, certain other evidence indicates more frequent attacks causing severe symptoms.  The VA reports note the Veteran's lay assertions indicating severe symptoms.  The May 2011 VA report noted the Veteran's complaints of frequent migraine headaches with "frontal headaches with blurred vision, n/v, with light and sound sensitivity, has to get in a dark room. occurring about every 2-3 weeks, lasting about a day, most are prostrating."  The April 2013 VA report noted the Veteran's complaints of pulsating or throbbing frontal head pain, nausea, sensitivity to light and sound, blurred vision, with the attacks lasting from one to two days.  The March 2016 VA report noted the Veteran's complaints of severe frontal headaches three to four times per week lasting up to a day on average and sometimes longer.  The report noted the Veteran's complaints of experiencing headaches on both sides of the head with sensitivity to light.  Moreover, in his August 2012 notice of disagreement, the Veteran indicated six to eight migraines per month so severe "that my vision is impaired and there is nothing I can do until it subside[s] , this leaves me dysfunctional for several days."  This was repeated in the June 2013 substantive appeal, along with the Veteran's statement that he used two medications in an attempt to control the symptoms.  

Private and VA treatment records also indicate more severe symptoms.  A December 2015 private emergency room report indicates treatment for "atypical -  variant migraine."  The report notes the Veteran's complaint that "it feels like im being electrocuted in my head its been going on for a month, but it has gotten worse the last few days, its just a flash, i have migraine headaches but its not like that."  A CT scan of the head found "[n]o acute abnormality."  A January 2016 VA treatment record notes the Veteran's complaint of "dizziness no syncope with flashing lights."  A May 2016 VA treatment record indicated continuing severe symptoms, with the Veteran:

presenting for evaluation of abnormal visual phenomena.  Given the brief duration of these episodes and that they are not associated with headache, it seems unlikely that these represent a variant of his migraines.  That being said, the bilateral nature of them does suggest a central process for their cause.  The MRA head that was obtained does not include full parenchymal imaging, but the available sequences are unremarkable.  The rest of his neurologic exam is unremarkable as well.  It is not entirely clear what these events are.  They may be atypical migraine.  If they are improved or stop with increasing his Topamax (which would be reasonable even without these events as he still has 5-6 headaches/month) it may be that they are in fact a migraine variant.  

A December 2016 VA treatment record indicates improvement.  The record notes headaches two to three times per month, "down from 5-6/month."  The record indicates improvement due to new medication.  The record indicates the medication alleviated the "flashes of light" the Veteran described as "like an 'electric shock' through his head rather than the flash of light he previously described."  

In sum, the three VA reports contain examination findings indicating that the criteria for a 50 percent evaluation have not been met here.  However, the Veteran's lay assertions, corroborated by VA and private clinical evidence, indicates frequent, severe, prolonged, prostrating attacks that interfere with his capacity to earn a living.  The Veteran is competent to provide evidence regarding such matters because the pain, nausea, and visual/audio disturbances associated with migraines are observable matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, his statements are credible given their consistency during the appeal period.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the fact finder).  Thus, the evidence is in equipoise regarding whether a 50 percent rating has been warranted under DC 8100 for migraines.    

With regard to the December 2016 VA treatment record noting alleviation of symptoms due to a new medication, the improvement should not impact the decision here.  Entitlement to a higher rating may not be denied "on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  As DC 8100 does not contemplate the effects of medication in alleviating symptoms, VA is precluded from considering the relief afforded by the Veteran's medication in evaluating the severity of the disability.  Pursuant to Jones, the severity of the migraines must be determined, absent the ameliorative effect of the medication.  As detailed earlier, prior to the relief noted in December 2016, the Veteran consistently complained of frequent and severe migraines.  Based on these symptoms, a 50 percent rating has been warranted under DC 8100.  See 38 C.F.R. § 4.124a.  

The Board considered assigning an effective date for the increased rating in 2015, when treatment records began corroborating the complaints.  However, an effective date the day following retirement from service is appropriate here.  38 C.F.R. § 3.400.  Under 38 C.F.R. § 3.344, VA is guided to produce the greatest degree of stability of disability evaluations based on the entire record of examination and the medical-industrial history.  Based on such guidance, the Board finds it as likely as not that the Veteran's complaints earlier in the appeal period were an accurate depiction of his disability, despite the findings noted in the three VA reports.  It is as likely as not that the severe symptoms have been present since September 1, 2011.  Hence, the benefit-of-the-doubt doctrine dictates an earlier effective date for the increased rating.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In sum, the evidence is in equipoise regarding whether a 50 percent rating is warranted here.  See Alemany and Gilbert, both supra.  This is therefore an appropriate case in which to invoke VA's doctrine of reasonable doubt and grant the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

B.	Knees

Knee disabilities are rated under DC 5256 through DC 5263 of 38 C.F.R. § 4.71a.  The Veteran has been rated as 10 percent disabled in each knee since September 1, 2011.  The evidence indicates arthritic changes in the knees and consequent limitation of motion.  As such, the AOJ has rated the Veteran's bilateral knee disability under the hyphenated DC 5260-5003.  See 38 C.F.R. § 4.27 (2016) (hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned).  

Diagnostic Codes 5003 and 5010 of 38 C.F.R. § 4.71a pertain to the rating of arthritis.  Traumatic arthritis is addressed under DC 5010 and is rated under DC 5003 on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When there is some limitation of motion, but the limitation is noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned with involvement of a major joint.  Inasmuch as the knee disabilities here have been rated as 10 percent disabled throughout the appeal period, DCs 5003 and 5010 cannot lead to a higher rating for either knee disorder.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2016).  

Limitation of motion of the knee is rated under DCs 5260 and 5261.  These DCs address limitation of flexion and extension, respectively.  Under DC 5260, the next-highest rating of 20 percent is warranted for flexion limited to 30 degrees while, under DC 5261, the next-highest rating of 20 percent is warranted for extension limited to 15 degrees.  See 38 C.F.R. § 4.71a.  As will be detailed further below, the evidence has not indicated at any time during the appeal period flexion limited to 30 degrees or greater or extension limited to 15 degrees or less.  

The May 2011 VA report recorded 0 degrees extension and 110 degrees flexion in the left knee, and 0 degrees extension and 100 degrees flexion in the right knee.  The examiner noted no additional limitations after repetitive use testing, but did note complaints of pain on motion leading to the reduced range of motion noted.  The April 2013 VA report referenced 0 degrees extension to 120 degrees flexion on the right side without pain, and 0 degrees extension to 90 degrees flexion on the left side without pain.  The examiner also noted no additional limitations following repetitive use testing.  The March 2016 VA report noted the Veteran's complaint that knee disability interferes with the ability to stand and walk for prolonged periods.  Nevertheless, the examiner reported bilateral range of motion of 0 degrees extension to 100 degrees flexion with complaints of painful motion but without evidence of functional loss.  Further, the examiner indicated no additional limitations following repetitive use testing.  

In sum, separate 10 percent ratings have been warranted throughout the appeal period for the bilateral knee disability.  The evidence has indicated painful motion from arthritic changes in the knees.  But the evidence has not indicated flexion limited to 30 degrees or more or extension limited to 15 degrees or less.  See 38 C.F.R. § 4.71a, DCs 5260-61; see also Deluca, supra.    

In evaluating whether a higher or separate rating may be due here, the Board has reviewed the other DCs pertaining to knee disabilities.  Diagnostic Code 5256 addresses ankylosis of the knee.  Diagnostic Code 5257 addresses recurrent subluxation or lateral instability.  Diagnostic Code 5258 addresses dislocated semilunar cartilage in the knee manifested by frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 addresses symptomatic residuals related to removal of semilunar cartilage.  Diagnostic Code 5262 addresses impairment of the tibia and fibula.  And Diagnostic Code 5263 addresses genu recurvatum.  See 38 C.F.R. § 4.71a.  The record does not indicate that a separate or higher rating would be warranted under these other DCs.  Each of the VA reports notes for each knee normal muscle strength without atrophy, no subluxation, no lateral instability, no recurrent effusion, no locking, no ankylosis, and no other knee or leg deformity involving the knee.  As such, a higher or separate rating has not been warranted under DCs 5256, 5257, 5258, 5262, or 5263.  

As the preponderance of the evidence is against the claims for increased ratings for knee disabilities, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As indicated in the Introduction section of this decision, a separate compensable rating may be warranted under DC 5259.  The record indicates that the Veteran underwent arthroscopic surgery in the mid 2000s for left meniscal disorder.  Certain evidence dated during the appeal period, particularly found in VA treatment records and in the VA reports, indicates that pain may relate to the removal of semilunar cartilage.  As such, this issue has been referred to the AOJ for adjudication.    

Lastly, the Board notes that, in October 2016 VA treatment records, it is indicated that the Veteran considered undergoing left total knee arthroplasty due to disability caused by degenerative joint disease.  The record indicates that he has not undergone such a procedure.  Nevertheless, in the event he ultimately does undergo such a surgery, higher evaluations may be assigned under DC 5055 of 38 C.F.R. § 4.71a.   

C.	Right Little Finger

Right little finger disability has been rated as 0 percent disabling since September 1, 2011.  The AOJ rated this disorder under DC 5230 of 38 C.F.R. § 4.71a (2016).  This DC addresses limitation of motion of the ring and little fingers and authorizes a sole rating of 0 percent.  

The VA evidence indicates painful and limited motion in the fifth little finger.  Nevertheless, a compensable rating cannot be assigned under DC 5230.  In assessing whether a compensable rating could be assigned under an analogous DC, the Board has reviewed other DCs addressing the fingers.  The other provisions addressing the fifth or little finger are DC 5227, which addresses ankylosed fingers and which also provides a noncompensable rating, and DC 5156, which authorizes compensable ratings for finger amputation.  As there is no evidence in the record that the Veteran's finger has been amputated, that the disorder is tantamount to amputation, or that the Veteran would be equally served by amputation and prosthesis, DC 5156 cannot be utilized to assign a compensable rating.  The medical evidence dated throughout the appeal period merely indicates residuals of an in-service fracture that has included arthritic changes and limitation of motion.  The Board has also reviewed DCs 5003 and 5010.  However, as the sole disability in his left hand is a single minor joint - the fifth finger - these DCs may not be utilized for a higher rating either.  38 C.F.R. § 4.45.  

As the preponderance of the evidence is against the claim for a higher initial rating for finger disability, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

D.	ED

Since September 1, 2011, the Veteran has been rated as 0 percent disabled for ED.  The AOJ rated his disability under DC 7522 of 38 C.F.R. § 4.115b (2016), which assigns a sole compensable rating of 20 percent for penis deformity with loss of erectile power.  The AOJ also awarded special monthly compensation at the "k" rate for loss of use of a creative organ.

Throughout the appeal period, the medical evidence documents the Veteran's ED, and his use of medication to help achieve an erection.  In lay statements of record, moreover, the Veteran has indicated that this disability has caused distress.  Nevertheless, physical examination throughout the appeal period has indicated a normal penis (see e.g., April 2013 and March 2016 VA reports).    

In sum, the preponderance of the evidence demonstrates that the Veteran has a normal penis without deformity.  Accordingly, the requirements for higher schedular evaluation are not met.

As the preponderance of the evidence is against the claim for a higher initial rating for ED, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

E.	Allergic Rhinitis 

Allergic rhinitis has been rated as 0 percent disabling since September 1, 2011.  The AOJ has rated this disorder under DC 6522 of 38 C.F.R. § 4.97 (2016).  This DC addresses allergic or vasomotor rhinitis.  A 10 percent rating is warranted under DC 6522 for rhinitis without polyps, but with greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A 30 percent rating is warranted under DC 6522 for rhinitis with polyps.  As will be detailed further below, the evidence does not indicate nasal polyps or greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  

The May 2011 VA report noted the Veteran's complaints of nasal congestion, excess nasal mucous, itchy nose, watery eyes, and sneezing, but found no signs of nasal obstruction and no evidence of polyps.  The April 2013 VA report references no functional impact from rhinitis and revealed that there was not greater than 50% obstruction of the nasal passage on both sides, or complete obstruction on one side due to rhinitis; the Veteran did not have nasal polyps.  Similarly, the March 2016 VA report found no nasal obstruction from rhinitis and no polyps from the disorder.  The Board also notes that VA treatment records dated between 2011 and 2016 do not document the presence of nasal polyps, nasal obstruction greater than 50 percent on both sides, or total nasal obstruction on one side.  In sum, a higher schedular evaluation has not been warranted during the appeal period under DC 6522.  See 38 C.F.R. § 4.97.

As the preponderance of the evidence is against the higher initial rating claim for rhinitis, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is also service connected for sinusitis.  He did not appeal the 0 percent rating assigned for this disorder in the March 2012 rating decision.  Nevertheless, the Board has reviewed the record to determine whether symptoms related to sinus troubles could lead to a higher rating here.  Cf. Mittleider, supra.  

The criteria addressing sinusitis is found in a general rating formula under 38 C.F.R. § 4.97, and includes DCs 6510 through 6514.  Various types of sinusitis are addressed there, and evaluations of 10, 30, and 50 percent are authorized.  A lowest compensable rating of 10 percent is warranted for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  An incapacitating episode of sinusitis is specifically defined in the regulations as one requiring bed rest and treatment by a physician.  38 C.F.R. § 4.97.  The evidence indicates that a compensable rating would not be warranted for sinusitis at any time during the appeal period.  The only medical evidence dated during the appeal period addressing this disorder is found in the May 2011 VA report.  The examiner noted the Veteran's reported episodes of sinusitis, "about 3 per year, treated with antibiotics."  The examiner indicated, however, no incapacitating episodes and only two non-incapacitating episodes.  Further, the VA treatment records dated between 2011 and 2016 do not indicate disability related to sinus difficulties.  

In assessing each of the Veteran's claims, the Board has considered the Veteran's lay assertions.  He is competent to report observable symptoms such as those associated with the disabilities addressed here, such as pain and limitation.  See Jandreau, supra.  With regard to the nature and extent of his disabilities, particularly regarding the degree of his limitation of motion, the medical evidence is of probative value as well.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In assessing the nature and degree of the neurological, orthopedic, genitourinary, and respiratory disorders addressed here, the medical evidence has comprised a preponderance of the evidence against any claim to a rating higher than that which has been assigned here.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

  
ORDER

Entitlement to an initial rating of 50 percent for migraine headaches is granted, subject to laws and regulations governing the payment of monetary awards.    

Entitlement to a higher initial rating for degenerative joint disease of the right knee is denied.    

Entitlement to a higher initial rating for degenerative joint disease of the left knee is denied.    

Entitlement to a higher initial rating for residuals of a right little finger fracture with a mild flexion deformity and degenerative joint disease is denied.    

Entitlement to a higher initial rating for erectile dysfunction is denied.    

Entitlement to a higher initial rating for allergic rhinitis is denied.   



REMAND

In the February 2016 remand, the Board directed that, following the requested development, the claims on appeal should be readjudicated.  In the August 2016 SSOC, the AOJ readjudicated each of the claims except for the higher initial rating claim for pes planus.  As such, a remand of this claim is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  Medical evidence of record indicates, furthermore, that the higher rating claims for ankle and toe disability are inextricably intertwined with the pes planus claim.  These claims must be remanded as well.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001). 

Accordingly, the case is REMANDED for the following action:

The claims regarding higher initial ratings for pes planus, right ankle strain, and left great toe disability should be readjudicated.  If any benefit sought remains denied, the Veteran and his representative should be provided with another SSOC. 

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


